Title: To Benjamin Franklin from Angélique-Michèle-Rosalie Jogues de Martinville Lafreté, 30 January 1783
From: Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville
To: Franklin, Benjamin


Paris le 30. Janver. 1783.
Mr. et Madme. La Vicomtesse de la héréria prennent le plus grand intêrét, mon cher Docteur a Mr. De La barre, ancien Receveur des Tailles de Villefranche, qui vous remettra cette lettre. Il désireroit passer en amérique, honnoré de Votre protection. Vous nous obligeriéz infiniment si vous daignéz l’accorder a un homme honnête et malheureux. Je ne vous dis rien de ma santé qui est toujours languissante. Vous me feréz grand plaisir de venir me voir. Je n’ai pas de plus douce consolation que de voir mes amis et vous Savéz bien, mon cher Docteur, que vous êtes un de ceux à qui je suis le plus tendrement Attachée.
Martinville De La FRETÉ
 
Notation: La Freté Mde. De 30 Janr. 1783.
